Citation Nr: 1638705	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a carotid body tumor (CBT) resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Milwaukee, Wisconsin.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional medical evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.  Although the Veteran testified in in July 2016 that he was not in receipt of SSA disability evidence, it appears that he may have filed for such benefits.  See August 2014 VA treatment record (Veteran reported that he had filed for SSA benefits) and June 2015 congressional letter.  As the case is being remanded, any signed consent documents for the March 2013 surgery should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for an October 25, 2012, vascular note (noted in the October 2014 rating decision) and a November 14, 2012, record (noted in the October 2014 VA medical opinion), as well as any informed consent documents for the March 2013 surgery.  See, e.g., March 1, 2013, surgery attending pre-operative note (indicating that consent completed on February 5, 2013, was reviewed with the patient).  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional VA medical opinion.

4.  The case should then be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


